Citation Nr: 1629129	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as
chronic obstructive pulmonary disease (COPD), to include as secondary to
herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

This matter was previously remanded in March 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2013 Board hearing, the Veteran and his wife testified that shortly before service separation he began experiencing shortness of breath which has continued until the present.  In support of these contentions, he reported seeking treatment in the 1980s at Fort Carson, for shortness of breath.  These records could present pertinent evidence supporting the Veteran's contention that his respiratory conditions were related to service.  Therefore, on remand these records should be obtained and associated with the claims file.

Correspondingly, a review of the record reveals that the Veteran's service treatment records are no long present in the claims file.  His service personnel records, including his DD Form 214 from his first period of service, are also no longer in evidence.  On remand these records should be located and associated with the claims file.  

In June 2014, the Veteran was afforded a VA examination opinion.  In regards to direct service connection, the examiner opined that a variety of respiratory conditions including COPD with emphysema, sleep apnea with hypoxemia, acute bronchitis and recurrent pneumonia were not related to service.  The examiner cited to the Veteran having post-service weight gain, a history of smoking and an isolated in-service episode of acute bronchitis, without evidence of a residual chronic respiratory condition.  

The Board finds this opinion, with regard to direct service connection, inadequate for adjudication purposes.  Chiefly, this opinion is partially predicated on the Veteran having one instance of an in-service respiratory condition.  However, it is unclear as to whether the Veteran's service treatment records were in evidence at the time of his VA examination.  To that point, when referencing in-service treatment the examiner simply wrote "the Remand notes that the veteran was treated for acute bronchitis in March 1969...[and a] separation exam is not of record."  These statements do not reflect adequate consideration of the Veteran's in-service reports, diagnoses and treatment.  Moreover, the examiner's sleep apnea rationale failed to address the significance of the Veteran's lay statements and testimony that he gained substantial weight while in-service and had difficulty breathing prior to service separation.  

As a result of the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Make all appropriate efforts to obtain any treatment medical records from Evans Army Hospital at Fort Carson, Colorado dated in the 1980s.  

2.  Associate all available service treatment records with the claims file.  If, after making reasonable efforts, the RO/AMC determines that any service treatment records are unavailable for association with the claims file, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Once the above development is complete, forward the claims file and this Remand to the June 2014 VA examiner for an addendum opinion.  If this examiner is unavailable forward the claims file to another appropriate examiner.  The examiner should indicate conducting a thorough review of the claims file including service treatment records, post service treatment medical records and the Veteran's lay statements and testimony.

The examiner should then address the following:

(a)  Identify any respiratory disabilities present during the pendency of the claim, to include those diagnosed on June 2014 VA examination. 

(b)  Provide an addendum opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the identified disorders had their onset during active duty or are otherwise shown to be related to the Veteran's military service.  

In making this determination, the examiner should specifically note any in-service reports of difficulty breathing or sleeping, fatigue, chest pain, upper respiratory infections, pneumonia, bronchitis or other pertinent respiratory symptomology.  The examiner should opine as to the significance, if any, of such reports, diagnoses, or treatment.  Any in-service imagining studies or respiratory testing should be noted and discussed.  

If the examiner finds that the Veteran's disabilities are solely the result of weight gain, or smoking history, these opinions must have a thorough rationale predicated on the treatment medical evidence of record.  Consideration must also be given to the Veteran's report of experiencing weigh gain in service.  The significance, if any, of the Veteran being diagnosed with other respiratory conditions prior to his ultimate diagnosis of pulmonary emphysema should be discussed.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


